DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13, 16, 18, 21-23, 45 and 46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the article “A Dataset for Lane Instance Segmentation in Urban Environments” (hereinafter, Roberts et al.).
Regarding claims 1, 45 and 46 Roberts discloses a method of annotating frames of a time sequence of frames captured by at least one travelling vehicle (Abstract), a processing computer system including one or more processors and a computer program comprising executable instructions which cause the system to perform the method comprising, in a frame processing system: 
determining a three-dimensional (3D) road model for an area captured in the time sequence of frames (section 3.1); 
receiving first annotation data denoting a known 3D location of a moving object for a first frame of the time sequence of frames (section 3.2); and 
automatically generating second annotation data for marking an expected moving object location in at least a second frame of the time sequence of frames, by assuming the moving object moves along an expected path determined from the known 3D location and the 3D road model (section 3.1).
Regarding claim 2, Roberts discloses that the frames are 2D images (section 2).
Regarding claim 3, Roberts discloses that the 3D location of the moving object is determined for the first frame based on an imposed geometric restriction on an elevation of the known 3D location relative to a road surface of the 3D road model (section 3.1).
Regarding claim 4, Roberts discloses that the geometric restriction restricts the known 3D location to a predetermined zero or non-zero elevation relative to the road surface of the 3D road model (section 3.1).
Regarding claim 5, Roberts discloses that a 3D annotation element is located at an initial 3D location, the 3D annotation element is geometrically projected into the image plane of the first frame, and the 3D location is adjusted whilst said geometric restriction is maintained to match the projection of the 3D annotation element to the moving object in the first frame, thereby determining the known 3D location of the moving object (section 3.2).
Regarding claim 6, Roberts discloses that the 3D location is manually adjusted to manually match the projection to the moving object in the image plane whilst maintaining said geometric restriction(section 3.2).
Regarding claim 7, Roberts discloses that the second annotation data is determined by transforming the 3D annotation element to move it along the expected path to the expected moving object location in 3D space (section 3.1).
Regarding claim 8, Roberts discloses that the second annotation data comprises 2D annotation data for marking the expected moving object location in the image plane of the second frame, the 2D annotation data determined by projecting the 3D annotation element at the expected moving object location into the image plane of the second frame (section 3.1).
Regarding claim 9, Roberts discloses that first 2D annotation data is determined for the first frame by projecting the 3D annotation element at the known 3D location into the image plane of the first frame (section 3, first paragraph; section 3.2).
Regarding claim 10, Roberts discloses that the expected path is determined based on a speed of the moving object and a time interval between the first and second frames (section 3.1: motion vector).
Regarding claim 11, Roberts discloses that the speed is assumed to match a speed of the travelling vehicle (section 3.1: motion vector).
Regarding claim 12, Roberts discloses that an additional known 3D location of the moving object is determined for a third of the frames, and the known 3D location and the additional known 3D location are used to estimate the speed based on a time interval between the first and third frames (section 3.1).
Regarding claim 13, Roberts discloses that the expected road model is determined by reconstructing a path travelled by the vehicle whilst capturing the time sequences of images, the 3D road model exhibiting a road shape that corresponds to the shape of the reconstructed vehicle path (section 3.1).
Regarding claim 16, Roberts discloses that the expected path of the moving object is defined as having zero vertical offset from the reconstructed vehicle path in the direction of a road surface normal and a fixed lateral offset from the reconstructed vehicle path (section 3.1).
Regarding claim 18, Roberts discloses that a direction of movement is inferred for the moving object based on its location relative to a road structure of the 3D road model (section 3.1: forward direction).
Regarding claim 21, Roberts discloses that the annotated frames are used to train a machine learning model in a supervised training process (sections 5 and 6).
Regarding claim 22, Roberts discloses that location data captured in association with the time sequence of frames is used to match the time sequence of frames to an area of a map in order to determine a road shape for the 3D road model (sections 5 and 6).
Regarding claim 23, Roberts discloses that the second annotation data takes the form of a 3D annotation element located at the expected moving object location in 3D space (sections 5 and 6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM BHATTACHARYA whose telephone number is (571)272-7917. The examiner can normally be reached weekdays, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAM BHATTACHARYA/Primary Examiner, Art Unit 2646